DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-14 and 22-29 are objected to because of the following informalities:
Claims 11-14 are duplicated from claims 7-10, and claims 26-29 are duplicated from claims 22-25. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 15-18 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference R2-1907246, 3GPP TSG-RAN, from Ericsson, published 13-17 May, 2019, herein after referred to R2.
Regarding claims 1 and 16, R2 discloses receiving a first measurement configuration in system information from a first serving cell, the first measurement configuration indicating at least one first cell applicable for being measured by the UE in a first Radio Resource Control (RRC) state which is an RRC idle state or an RRC inactive state; 10performing, in the first RRC state, a first measurement operation based on the first measurement configuration to generate a first measurement result of the at least one first cell; and retaining the first measurement result when the UE transitions from the first RRC state to a second RRC state (R2, see section 1-2).
Regarding claims 2 and 17, R2 discloses wherein the first measurement configuration further indicates a first carrier frequency to which the at least one first cell belongs (R2, see section 1-2).
Regarding claims 3 and 18, R2 discloses wherein the first measurement configuration further indicates 20a subcarrier spacing associated with the first carrier frequency (R2, see section 1-2).
Regarding claims 15 and 30, R2 discloses wherein the first RRC state is associated with a first RAT and the second RRC state is associated with a second RAT (R2, see section 1-2).
Allowable Subject Matter
Claims 7-14 and 22-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI D HOANG/Primary Examiner, Art Unit 2463